Case 2:20-cv-00136-NT Document 15-1 Filed 06/19/20 Page 1 of 3                         PageID #: 232




                                UNITED STATES DISTRICT COURT
                                     DISTRICT OF MAINE



 OLYMPIA HOTEL MANAGEMENT, LLC,
 a Delaware limited liability company,

                                 Plaintiff,
                                                             Civil Action No. 2:20-cv-136-NT
             v.

 THE BEND HOTEL DEVELOPMENT
 COMPANY, LLC, an Illinois limited liability
 company,

                                 Defendant.


                            DECLARATION OF SARA MASTERSON

         I, Sara Masterson, hereby declare under oath as follows:

         1.       I am the President of Olympia Hotel Management, LLC (“Olympia”), the Plaintiff

in this case. I have held this position since 2019. I was previously the Vice President of

Olympia and held that position starting in 2013.

         2.       I live and work in Maine and did so at all times relevant to this dispute.

         3.       Olympia provides operational and management services for hotels around the

United States. Our office is located in Portland, Maine.

         4.       From Maine, we work with hotel owners and developers to provide services to

their hotels, including accounting and financial reporting, budgeting, sales and marketing, human

resources, food and beverage management, risk management, purchasing, information

technology, capital improvements, and maintenance. In short, Olympia’s business model is to

provide hotel owners and developers with the deep pool of expertise that our personnel here in

Maine have developed.



12143883.2
Case 2:20-cv-00136-NT Document 15-1 Filed 06/19/20 Page 2 of 3                      PageID #: 233




         5.    In 2014, Olympia executed two Hotel Management Agreements (“HMAs”) to

operate and manage a Hyatt-branded extended stay and select service hotel in East Moline,

Illinois (the “Hotel”) for a period of five years from the opening of the hotel, then projected for

August 2015.

         6.    In 2017, the HMAs were amended to extend their term for five years running

from December 2018. Olympia terminated the HMAs effective April 2020.

         7.    As President of Olympia, I managed Olympia’s contractual communications with

the owner of the Hotel.

         8.    Attached as Exhibit A is a true and correct copy of a letter I sent to Dan Murphy,

the majority owner of the Hotel, and Mike VanDeHeede, the owners’ on-site agent, regarding

concerns about potential liability and certain aspects of the Hotel’s operations. As President, I

sent several letters to the Hotel’s owners similar to Exhibit A regarding high-level concerns

about the Hotel, including its finances.




I declare under the penalties of perjury under the laws of the United States of America that the

foregoing is true and correct.

Dated: June 17, 2020


                                              /s/ Sara Masterson
                                              Sara Masterson




12143883.2
Case 2:20-cv-00136-NT Document 15-1 Filed 06/19/20 Page 3 of 3                      PageID #: 234




                                CERTIFICATE OF SERVICE

I hereby certify that on the date indicated below I caused a copy of the foregoing pleading to be
filed with the Court’s ECF filing system, which will cause an electronic notice to be sent to
counsel of record.

Dated: June 19, 2020

                                             /s/ Kyle M. Noonan
                                             Kyle M. Noonan
                                             PIERCE ATWOOD LLP
                                             Merrill’s Wharf
                                             254 Commercial Street
                                             Portland, ME 04101
                                             Tel: 207.791.1100
                                             knoonan@pierceatwood.com

                                             Attorney for Plaintiff Olympia Hotel
                                             Management LLC




12143883.2
